
	
		II
		110th CONGRESS
		1st Session
		S. 2231
		IN THE SENATE OF THE UNITED STATES
		
			October 25, 2007
			Mr. Bingaman (by
			 request) introduced the following bill; which was read twice and referred to
			 the Committee on Energy and Natural
			 Resources
		
		A BILL
		To authorize the Secretary of the Interior to strengthen
		  cooperative conservation efforts and to reduce barriers to the use of
		  partnerships to enable Federal natural resource managers to meet their
		  obligations, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Cooperative Conservation
			 Enhancement Act.
		2.Findings and
			 purposes
			(a)FindingsCongress
			 finds that—
				(1)fostering
			 innovation, emphasizing partnerships, creating incentives for stewardship,
			 drawing on information from local citizens, and providing integrated
			 decision-making frameworks that involve States and localities in Federal
			 decision-making are successful cooperative conservation strategies that help
			 conserve our Nation’s natural resources and protect our environment;
				(2)Americans favor
			 environmental protection and natural resource management achieved through
			 cooperation over conflict, which is the goal of cooperative
			 conservation;
				(3)successful
			 conservation policies reside in the efforts of citizens to maintain healthy
			 land and waters and the wildlife that depend on them, in particular, in the
			 actions of citizens in their own backyards, at their places of recreation and
			 work, on farms and ranches, and in communities across the Nation;
				(4)to ensure
			 long-term benefits and to meet program goals, it is important for Federal,
			 State, and local officials to tap the ingenuity, imagination, and innovative
			 spirit of citizens at the local level, which is where the resolution to many
			 conservation challenges lies;
				(5)cooperative
			 conservation represents a proven and necessary approach to achieving
			 conservation goals, and includes the people who engage in activities on public
			 and private land and established measures by which to judge whether actions
			 have truly improved the environment, enhanced natural resources, maintained
			 healthy local communities, and fostered dynamic economies;
				(6)through
			 cooperative conservation, benefits to the environment and natural resources are
			 measured by results on the ground, in the water, and in the air;
				(7)cooperative
			 conservation emphasizes cooperative problem solving, incentives, and
			 cooperation over prescriptive rules;
				(8)cooperative
			 conservation respects property rights, contracts, and compacts;
				(9)actions taken by
			 the Executive Branch to further cooperative conservation have begun to show
			 tangible results in addressing the challenges that citizens and Federal land
			 managers are facing as they work to improve land, waters, and wildlife habitat
			 through partnered problem solving;
				(10)it is the intent
			 of Congress to recognize the importance of enhancing means available to
			 landowners, States, Indian tribes, and Federal land managers to achieve
			 improvements to the environment and natural resources through cooperative
			 conservation; and
				(11)the Secretary of
			 the Interior is generally authorized to undertake many activities with partners
			 to conserve natural resources and protect the environment, but that specific
			 authorization to accomplish these goals through cooperative conservation would
			 reinforce the importance of these goals.
				(b)PurposesThe
			 purposes of this Act are—
				(1)to strengthen and
			 advance the Department of the Interior’s commitment to the improvement of the
			 environment and enhancement of natural resources through cooperative
			 conservation efforts;
				(2)to advance
			 successful models of cooperative conservation by ensuring clear, but flexible,
			 authority for programs currently carried out by the Department through its
			 bureaus under many disparate authorities;
				(3)to expand the use
			 of cooperative conservation by providing the Secretary of the Interior with new
			 authorities to better promote conservation partnerships with private
			 individuals, organizations, and government entities;
				(4)to further the
			 use of partnerships to help the Department's land and natural resource managers
			 better meet their obligations;
				(5)to promote
			 conservation partnership capacity building; and
				(6)to authorize the
			 use of collaborative problem solving and alternative dispute resolution in the
			 Department's bureaus and offices.
				3.DefinitionsIn this Act:
			(1)Cooperative
			 conservationThe term cooperative conservation means
			 actions that relate to the use, enhancement, and enjoyment of natural
			 resources, protection of the environment, or both, and that involve
			 collaborative activity among Federal, State, local, and tribal governments,
			 private for-profit and nonprofit institutions, other nongovernmental entities,
			 or individuals.
			(2)DepartmentThe
			 term Department means the Department of the Interior.
			(3)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			IWorking landscape
			 projects
			101.Short
			 titleThis title may be cited
			 as the Working Landscape Projects Act
			 of 2007.
			102.DefinitionsIn this title:
				(1)Administrative
			 servicesThe term administrative services includes
			 services and costs associated with the operations of activities authorized
			 under this title. These services and costs shall include meeting announcements,
			 copying, and personnel and reasonable rental costs for facilities necessary for
			 implementing this title. Such services and costs shall be consistent with
			 applicable Federal rules, regulations, and guidance.
				(2)Governance
			 activitiesThe term governance activities means
			 those activities required to ensure the operation and implementation of
			 projects described under this title, including hiring personnel to coordinate
			 project implementation, providing oversight and monitoring of projects and
			 project goals, performing adaptive management techniques on projects,
			 coordinating activities with various partners, performing scientific oversight
			 of projects, including commissioning scientific studies, and requesting data
			 from Federal, State, and local government officials, nonprofit organizations,
			 and private individuals.
				(3)Information
			 dissemination activitiesThe term information dissemination
			 activities includes broadcasting the announcement of meetings and the
			 distribution of reports, memos, and other relevant information necessary for
			 carrying out the authorities under this title.
				(4)Landscape
			 project partnerThe term landscape project partner
			 means a representative of Federal, State, or tribal governments, private
			 landowners or corporations, or nonprofit organizations.
				103.Authorization
			 for administrative, governance, and information dissemination purposes
				(a)In
			 general(1)The Secretary is
			 authorized, through a competitive process, to directly fund or reimburse
			 landscape project partners for the development or maintenance of necessary
			 administrative services, governance activities, and information dissemination
			 activities necessary for the implementation of a landscape project.
					(2)The funding under paragraph (1) shall
			 not exceed 3 years for a particular project.
					(3)In order to qualify for
			 administrative funding, a project shall—
						(A)include participation by
			 representatives from a diversity of individuals and organizations, including
			 government;
						(B)affect several jurisdictions or land
			 ownerships; and
						(C)have the potential for advancing
			 cooperative conservation across a geographical area.
						(b)Eligible
			 projectsSuch projects may include—
					(1)established
			 cooperative projects that have a documented record of success and demonstrated
			 leadership and organizational capacity;
					(2)existing
			 conservation projects that are at the stage of forming partnerships and require
			 sustained capacity building; or
					(3)new or proposed
			 projects that have a plan for establishing partnerships and developing
			 landscape-based projects.
					(c)CriteriaEligible
			 applications shall—
					(1)exhibit a clear
			 purpose;
					(2)demonstrate, or
			 have a plan for establishing, partnerships which include representation of key
			 interests through multiple partners;
					(3)use, or plan to
			 use in the future, coordinated management with Federal and other
			 partners;
					(4)have developed
			 performance goals and objectives consistent, where appropriate, with
			 departmental goals;
					(5)have developed a
			 plan for implementing, monitoring, and evaluating achievement of project
			 performance goals and objectives;
					(6)include
			 non-Federal partners who commit resources to the project such as technical
			 resources or other funds, in-kind services, contributions of individuals’ time,
			 or meeting support;
					(7)demonstrate
			 processes, practices, and outcomes that can have general application by Federal
			 agencies and other non-Federal entities;
					(8)receive Federal
			 funding through a competitive process established by the Secretary; and
					(9)have or expect to
			 develop a plan for phasing to an alternative non-Federal source of funds to
			 sustain the partnership at the conclusion of the Federal partnership
			 period.
					(d)Conservation
			 project coordinator(1)Within 3 months after
			 the date of enactment of this Act, the Secretary may designate a Department
			 employee as a Conservation Project Coordinator (referred to in this subsection
			 as the Coordinator), who shall—
						(A)serve as the primary Federal
			 coordinator of the projects that receive funding under this section; and
						(B)oversee and encourage the expedited
			 review and execution of any and all Federal decisions associated with such
			 projects, including the issuance of necessary guidance, decision memoranda,
			 regulations, and other activities, as necessary.
						(2)The Coordinator may also carry out
			 such other related cooperative conservation related activities and projects as
			 the Secretary deems appropriate.
					(3)All actions carried out by the
			 Coordinator shall be related to the authorized programs and activities of the
			 Department.
					104.FundingFor the purpose of implementing section 103
			 and from amounts available for programs identified in the President’s annual
			 budget submission as Cooperative Conservation Programs, the Secretary is
			 authorized to use—
				(1)up to 5 percent
			 of the funds made available for fiscal year 2008;
				(2)up to 6 percent
			 of the funds made available for fiscal year 2009; and
				(3)up to 7 percent
			 of the funds made available for fiscal year 2010.
				IILandowner
			 con­ser­va­tion assistance mea­sures
			201.Short
			 titleThis title may be cited
			 as the Conservation Bank Program
			 Act.
			202.DefinitionsIn this title:
				(1)Bank
			 operatorThe term bank operator means any public or
			 private entity responsible for operating or managing a conservation bank under
			 an agreement with a bank sponsor.
				(2)Bank
			 sponsorThe term bank sponsor means any public or
			 private entity responsible for establishing and, in most circumstances,
			 operating or managing a conservation bank and for ensuring that the
			 conservation bank complies with all applicable laws.
				(3)Conservation
			 bankThe term conservation bank means a parcel of
			 land that—
					(A)contains natural
			 resource values that are ecologically suitable with regard to topographic
			 features, habitat quality, compatibility of existing and future land use
			 activities surrounding the bank, species use of the area, or any other factors
			 determined to be relevant by the Secretary for achieving mitigation of
			 specified species listed pursuant to the Endangered Species Act of 1973 (16
			 U.S.C. 1531 et seq.) or candidates for listing under that Act;
					(B)is conserved and
			 operated or managed in perpetuity through a conservation easement held by a
			 bank sponsor which is responsible for enforcing the terms of the easement for
			 specified species listed pursuant to the Endangered Species Act of 1973 (16
			 U.S.C. 1531 et seq.) or which are candidates for listing under that Act;
			 and
					(C)is used to offset
			 impacts occurring elsewhere to the same resource values on nonconservation bank
			 land.
					(4)Conservation
			 bank agreementThe term conservation bank agreement
			 means a legally enforceable written agreement between the conservation bank
			 sponsor and, if applicable, operator, and the Secretary that identifies the
			 conditions and criteria under which the conservation bank will be established
			 and operated or managed.
				(5)Conservation
			 bank review teamThe term Conservation Bank Review
			 Team means the interagency group that can include Federal, State,
			 tribal, and local regulatory and resource agency representatives that are
			 signatories to a conservation bank agreement and which oversee the
			 establishment, use, and operation of a conservation bank.
				(6)CreditThe
			 term credit means a unit of measure representing the
			 quantification of species or habitat conservation values within a conservation
			 bank.
				203.Establishment,
			 use, and operation of conservation banks
				(a)Conservation
			 banking(1)The Secretary, acting
			 through the United States Fish and Wildlife Service, shall select the members
			 of and convene a Conservation Bank Review Team to evaluate for acceptance
			 proposals received from bank sponsors to establish conservation banks according
			 to criteria that the Secretary shall establish in accordance with subsection
			 (b).
					(2)If the Conservation Bank Review Team
			 recommends a proposal, it shall present the proposal to the Secretary, who may
			 modify or accept the proposal.
					(3)If the Secretary accepts the
			 proposal, the Secretary may enter into a conservation bank agreement and is
			 responsible for establishing the terms under which the conservation bank will
			 operate.
					(4)Representatives on the Conservation
			 Bank Review Team must unanimously agree in order for an acceptance to be
			 transmitted to the Secretary.
					(b)Criteria for
			 conservation banksIn
			 determining whether to approve a conservation bank proposal, a Conservation
			 Bank Review Team shall consider such factors as the Secretary determines are
			 appropriate, including whether the conservation bank would—
					(1)provide an
			 economically effective process that provides options to landowners to offset
			 the adverse effects of proposed projects to species covered by the conservation
			 bank;
					(2)provide adequate
			 mitigation for the species through such strategies as preservation, management,
			 restoration of degraded habitat, connecting of separated habitats, buffering of
			 already protected areas, creation of habitat, and other appropriate
			 actions;
					(3)be of sufficient
			 size to ensure the maintenance of ecological integrity in perpetuity;
			 and
					(4)provide funding
			 assurances to provide for the conservation bank’s perpetual operation,
			 management, monitoring, and documentation costs.
					(c)Conservation
			 bank agreement requirementsThe bank agreement shall—
					(1)include a
			 requirement for adequate funding, as determined by the Secretary, to provide
			 for the conservation bank’s perpetual operation, management, monitoring, and
			 documentation costs;
					(2)specify the exact
			 legal location of the conservation bank and its service area;
					(3)specify how
			 credits will be established and managed;
					(4)include a
			 requirement that the bank sponsor submit, at the Secretary’s request, periodic
			 statements detailing the finances of the conservation bank; and
					(5)require
			 submission to the Secretary of periodic monitoring reports on implementation of
			 the conservation bank agreement and such other matters as the Secretary may
			 prescribe.
					(d)Judicial
			 reviewAny party to an agreement entered into under this section
			 may bring an action for violation of that agreement in the United States
			 District Court for the District of Columbia.
				(e)Effect on
			 existing conservation banksConservation banks established before
			 the date of enactment of this Act are not required to comply with the criteria
			 in this Act, except where such conservation banks create new conservation banks
			 that are separate from the existing bank.
				IIIPromoting
			 partnerships
			301.Cooperation
			 with outside entitiesExcept
			 as otherwise provided, in carrying out existing programs within the sums
			 appropriated for such purposes, the Secretary or a designee is authorized
			 to—
				(1)provide
			 assistance to, and cooperate with, Federal, State, local, public or private
			 agencies, organizations, or individuals or Indian tribes for purposes of
			 carrying out any measures that clearly and directly contribute to achieving
			 conservation or natural resource management-related mission and performance
			 goals of the Department or its bureaus; and
				(2)accept donations
			 of land and or interests in land in furtherance of the purposes of this
			 section.
				302.Ability to
			 expend funds to benefit department land
				(a)Authorization
			 of activitiesIn carrying out existing programs within the sums
			 appropriated for such purposes, the Secretary or a designee is authorized to
			 carry out activities on non-federally owned land provided those activities
			 directly benefit the resource values and management of Federal land,
			 including—
					(1)the preservation,
			 conservation, and restoration of coastal and riparian systems, watersheds, and
			 wetlands;
					(2)the prevention,
			 control, or eradication of invasive exotic species that occupy adjacent
			 non-Federal land; or
					(3)the restoration
			 of natural resources, including native wildlife habitat.
					(b)LimitationsSuch
			 activities may only be conducted with the written permission of the landowner,
			 and must clearly and directly benefit the specific Department land management
			 unit by directly contributing to the programmatic and performance goals of that
			 unit.
				(c)Ineligible
			 activitiesEligible activities shall not include the construction
			 of permanent capital improvements or acquisition of land.
				(d)Relationship to
			 existing programsNothing in this section supersedes or otherwise
			 affects or alters the authority provided in title V.
				303.Publicizing
			 and providing non-financial assistance to partnerships
				(a)In
			 generalIn carrying out existing programs within the sums
			 appropriated for such purposes, the Secretary or a designee is authorized
			 to—
					(1)publicize
			 partnership programs and opportunities through publication of announcements in
			 newspapers of general circulation, in the Federal Register, or such other
			 methods as the Secretary determines are appropriate; and
					(2)provide
			 nonfinancial assistance to private individuals who are establishing nonprofit
			 groups that are intended to support the mission of a bureau or of a particular
			 management unit of a bureau, such as a park or refuge.
					(b)Clarifications(1)Nothing in this section
			 shall authorize a Department employee to establish a nonprofit entity or other
			 corporate entity to support the Department’s mission, including by acting as an
			 incorporator, founding board member, or by assuming any management or fiduciary
			 responsibilities with respect to any such nonprofit or corporate entity.
					(2)Nothing in this section shall waive
			 the application of the provisions of section 1913 of title 18, United States
			 Code.
					304.Centers of
			 excellence for partnership learning
				(a)Definition of
			 center of excellence for partnership learningIn this section,
			 the term Center of Excellence for Partnership Learning or
			 Center means a Federal facility that is identified by the
			 appropriate Secretary as meeting criteria established under this section and
			 which provides Federal employees and their partners the opportunity to learn
			 cooperative conservation-related best practices.
				(b)In
			 general(1)In carrying out
			 existing programs within the sums appropriated for such purposes, the Secretary
			 and the Secretary of Agriculture may identify as Centers of Excellence for
			 Partnership Learning sites under their jurisdiction that meet the criteria in
			 subsection (c) with the purpose of providing Federal employees and partners,
			 including State and local government employees, nonprofit employees, private
			 sector employees, and employees of Indian tribes, the opportunity to learn the
			 best practices involved in creating successful partnerships and a culture of
			 collaboration.
					(2)Each Center identified under this
			 section may develop and host a schedule of activities including—
						(A)visits;
						(B)seminars and other educational
			 courses; and
						(C)opportunities for details or job
			 swaps.
						(3)To the maximum extent practicable,
			 each Center shall develop and accept applications for participation in Center
			 activities from employees of the Department or the Department of Agriculture or
			 of their partnering entities on a first-come, first-served basis.
					(c)Criteria for
			 identifying centers of excellence for partnership learningEach
			 Center shall be identified based on the following criteria:
					(1)Partnership
			 culture has been successfully integrated into the organization, and is not
			 dependent on any particular individual.
					(2)The organization
			 has demonstrated partnership success stories that relate to identified
			 partnership competencies.
					(3)The organization
			 has the capacity to host and teach others from the participating
			 agencies.
					(4)The organization
			 agrees to a schedule of hosting activities.
					(5)The organization
			 is willing to host follow-up activities with participating individuals.
					(d)Incentives for
			 participation(1)The respective
			 Secretary for each Center identified in this section is authorized to accept
			 and use reimbursement from the participating agencies and partnering entities
			 for the cost of operating the program.
					(2)The respective Secretary for each
			 Center is authorized to provide reimbursement of travel and per diem expenses
			 to Federal employees who participate in Center activities.
					305.Partnership
			 roster
				(a)In
			 generalThe Secretary and the Secretary of Agriculture may
			 establish and make available to the public a multiagency roster with the goal
			 of enhancing capacity for partnerships and collaborative actions.
				(b)Authorized
			 activitiesThe partnership roster authorized under this section
			 shall provide nonfinancial assistance and information to government agencies,
			 private sector organizations, and the public in a variety of areas,
			 including—
					(1)identification
			 and understanding of statutory and regulatory authorities;
					(2)development and
			 implementation of agreements and contracts used in Department and Department of
			 Agriculture programs;
					(3)creation and
			 management of nonprofit support groups;
					(4)diversification
			 and strengthening of agency funding through the use of partnerships, matching
			 funds, and other devices;
					(5)allowable avenues
			 for and uses of private philanthropy;
					(6)development of a
			 partnership-focused workplace;
					(7)building of
			 community connections and fostering of citizen engagement through the use of
			 partnerships;
					(8)allowable avenues
			 for donor recognition;
					(9)development of
			 communication skills; and
					(10)conflict
			 management and collaborative management.
					IVCooperation
			 among Federal agencies
			401.Service first
			 authority
				(a)In
			 generalThe Secretary, through the Directors of the Bureau of
			 Land Management, the U.S. Fish and Wildlife Service, and the National Park
			 Service, and the Secretary of Agriculture, through the Chief of the U.S. Forest
			 Service, may—
					(1)conduct projects,
			 planning, permitting, leasing, including leasing of real property and office
			 space, contracting and other activities, either jointly or on behalf of one
			 another;
					(2)co-locate in
			 Federal offices and facilities leased or owned by an agency of either
			 Department;
					(3)promulgate
			 special rules for issuance of unified permits, applications, and leases;
			 and
					(4)share or transfer
			 equipment, vehicles, or other personal property.
					(b)Delegation of
			 authorityConsistent with section 403, the Secretary and the
			 Secretary of Agriculture may make reciprocal delegations of their respective
			 authorities, duties, and responsibilities in support of the activities
			 authorized in this title to promote customer service and efficiency.
				402.Use of
			 funds
				(a)In
			 generalIn carrying out the provisions of this title, the
			 Secretary and the Secretary of Agriculture may make transfers of funds
			 available and reimbursement of funds on an annual basis among the Bureau of
			 Land Management, the U.S. Fish and Wildlife Service, the National Park Service,
			 and the U.S. Forest Service, including transfers and reimbursements for
			 multiyear projects that involve 1 or more of those agencies.
				(b)LimitationThe
			 authority provided in this title may not be used to circumvent requirements and
			 limitations imposed on the use of funds.
				403.ConstructionNothing in this title shall alter, expand,
			 or limit the applicability of any public law or regulation to land administered
			 by the participating agencies of either Department.
			VCooperative
			 assistance
			501.Fish and
			 wildlife service coastal program
				(a)DefinitionsIn
			 this section—
					(1)Coastal program
			 partnersThe term coastal program partners means
			 individuals, groups, or agencies, such as land conservancies, community
			 organizations, businesses, conservation organizations, private landowners,
			 State or local governments, and Federal agencies, including any partnerships or
			 consortia of these individuals, groups, or agencies, who agree to work on
			 habitat restoration or protection strategies under this program.
					(2)Habitat
			 restorationThe term habitat restoration means the
			 manipulation of the physical, chemical, or biological characteristics of a site
			 with the goal of returning natural functions to the lost or degraded native
			 habitat.
					(3)Important
			 coastal habitat
						(A)In
			 generalThe term Important Coastal Habitat means
			 habitat in coastal ecosystems that supports or will support after protection or
			 restoration threatened and endangered species, fishery resources under the
			 Department’s jurisdiction, and migratory birds.
						(B)InclusionsThe
			 term Important Coastal Habitat includes the Great Lakes, Pacific
			 Islands, and the Caribbean, and bays, estuaries, coastal streams, and wetlands,
			 shore, and terrestrial habitats within coastal areas.
						(4)Priority
			 speciesThe term priority species means threatened
			 and endangered species, fishery resources under the Department’s jurisdiction,
			 and migratory birds.
					(5)ProjectThe
			 term project means a project carried out under the authority of
			 this section in cooperation with coastal program partners and which has the
			 primary purpose of conserving important coastal habitat, and which may include
			 habitat restoration and other technical assistance.
					(6)Technical
			 assistanceThe term technical assistance means
			 biological and habitat assessments, inventories, project coordination,
			 monitoring, mapping, grant writing, and habitat restoration expertise.
					(b)Coastal
			 programThe Secretary is authorized to carry out the Coastal
			 Program within the United States Fish and Wildlife Service to assess, conserve,
			 and restore important coastal habitats for the benefit of priority species.
			 Projects carried out under this authority may include activities to identify,
			 evaluate, and map important coastal habitat, to assist community efforts by
			 providing assessment and planning tools to identify important coastal habitats
			 that are a priority for protection and restoration, and to provide both
			 technical assistance and financial assistance, primarily through cooperative
			 agreements, to coastal program partners to plan and implement projects that
			 benefit coastal wetland, estuaries, upland, and stream habitats important to
			 priority species.
				(c)CoordinationThe
			 Secretary shall, where appropriate, coordinate with interested Federal agencies
			 on the program authorized under this section.
				502.Cooperative
			 conservation challenge cost-share
				(a)DefinitionsIn
			 this section:
					(1)Habitat
			 enhancement
						(A)In
			 generalThe term habitat enhancement means the
			 manipulation of the physical, chemical, or biological characteristics of a
			 native habitat to change, so as to heighten, intensify, or improve, a specific
			 function or seral stage of the native habitat.
						(B)ExclusionsThe
			 term habitat enhancement does not include regularly scheduled and
			 routine maintenance and management activities.
						(2)Habitat
			 establishmentThe term habitat establishment means
			 the manipulation of physical, chemical, or biological characteristics of a
			 project site to create and maintain habitat that did not previously exist on
			 the project site.
					(3)Habitat
			 improvementThe term habitat improvement includes
			 restoring or artificially providing physiographic, hydrological, or disturbance
			 conditions necessary to establish or maintain native plant and animal
			 communities, including periodic manipulations to maintain intended habitat
			 conditions on completed project sites.
					(4)Habitat
			 restorationThe term habitat restoration means the
			 manipulation of the physical, chemical, or biological characteristics of a site
			 with the goal of returning natural functions to the lost or degraded native
			 habitat.
					(b)Challenge cost
			 share agreement authority
					(1)In
			 generalThe Secretary, acting through the United States Fish and
			 Wildlife Service, the National Park Service, or the Bureau of Land Management,
			 is authorized to negotiate and enter into cooperative arrangements with any
			 State or local government, Indian tribe, public or private agency,
			 organization, institution, corporation, individual, or other entity to carry
			 out on a public-private cost sharing basis on-the-ground conservation
			 activities, including functions and responsibilities relating to habitat
			 improvement, habitat restoration, habitat enhancement, and habitat
			 establishment on public or private land.
					(2)Private
			 landProjects carried out on private land require—
						(A)express
			 permission from landowners;
						(B)a clear and
			 direct benefit to the specific Departmental land management unit entering into
			 the arrangement through the direct contribution to the programmatic and
			 performance goals of that unit; and
						(C)that the project
			 be adjacent to, or in close proximity to, land administered by the
			 Department.
						(3)Effect on
			 existing lawsNothing in this section shall be construed to
			 supersede, modify, or repeal existing laws providing additional cost-share
			 authorities.
					(4)Cost-sharing(A)The Federal share for a
			 project authorized under this section may not exceed 50 percent and shall be
			 provided on a matching basis.
						(B)The non-Federal share for a project
			 authorized under this section may be satisfied by the provision of cash,
			 services, or in-kind contributions.
						503.Water
			 management improvement Act
				(a)Short
			 titleThis section may be cited as the Bureau of
			 Reclamation Water Management Improvement Act.
				(b)Authorization
			 of grants and cooperative agreements
					(1)In
			 generalThe Secretary is authorized to enter into grants and
			 cooperative agreements with States, Indian tribes, irrigation districts, water
			 districts, or other organizations with water delivery authority to fund up to
			 50 percent of the cost of planning, designing, or constructing improvements
			 that will conserve water, increase water use efficiency, facilitate water
			 markets, enhance water management, or implement other actions to prevent
			 water-related crises or conflicts in watersheds that have a nexus to Federal
			 water projects within the States identified in section 1 of the Reclamation Act
			 of 1902 (Act of June 17, 1902, 32 Stat. 388, chapter 1093) as amended and
			 supplemented (43 U.S.C. 371 et seq.).
					(2)CriteriaGrants
			 and cooperative agreements entered into pursuant to this authority shall meet
			 the following criteria:
						(A)When such
			 improvements are to federally owned facilities, funds provided under any such
			 grant or cooperative agreement may be provided on a nonreimbursable basis to an
			 entity operating affected transferred works or may be deemed nonreimbursable
			 for nontransferred works.
						(B)Title to
			 improvements made to federally owned facilities shall be held by the United
			 States.
						(C)The calculation
			 of the non-Federal contribution shall provide for consideration of the value of
			 any in-kind contributions which the Secretary determines materially contribute
			 to the completion of the proposed action, but shall not include funds received
			 from other Federal agencies.
						(D)The cost of
			 operating and maintaining improvements for which funding is provided shall be
			 the responsibility of the non-Federal entity.
						(E)The United States
			 shall not be held liable by any court for monetary damages of any kind arising
			 out of any act, omission, or occurrence relating to non-federally owned
			 facilities created or improved under this section, except for damages caused by
			 acts of negligence committed by the United States or by its employees or
			 agents. Nothing in this section increases the liability of the United States
			 beyond that provided in chapter 171 of title 28, United States Code (popularly
			 known as the Federal Tort Claims
			 Act).
						(c)Relationship To
			 project specific authorityThis section shall not supersede any
			 existing project-specific funding authority.
				(d)Research
			 agreementsThe Secretary is also authorized to enter into
			 cooperative agreements with universities, nonprofit research institutions, or
			 organizations with water or power delivery authority to fund research to
			 conserve water, increase water use efficiency, or enhance water management
			 under such terms and conditions as the Secretary deems appropriate.
				(e)Mutual
			 benefitGrants or cooperative agreements made pursuant to this
			 section may be for the mutual benefit of the United States and the other
			 party.
				(f)Authorization
			 of appropriationsThere is authorized to be appropriated
			 $100,000,000 to carry out the purposes of this section, to remain available
			 until expended.
				(g)Reclamation
			 lawThis section shall amend and supplement the Act of June 17,
			 1902 (32 Stat. 388, chapter 1093) and Acts supplementary thereto and amendatory
			 thereof (43 U.S.C. 371 et seq.).
				504.Consultation
			 with State plansIn evaluating
			 proposals for wildlife conservation grants under programs administered by the
			 Department, including grants and financial assistance authorized under this
			 title, the Secretary shall, where appropriate, consult the State Comprehensive
			 Conservation Plans required under the State and Tribal Wildlife Grant Program
			 and coordinate with State fish and wildlife agencies in the planning and
			 implementation of the actions identified in those Plans.
			VIConflict
			 resolution
			601.Alternative
			 dispute resolution office
				(a)In
			 general(1)The Secretary shall
			 establish within the Department an Office of Collaborative Action and Dispute
			 Resolution to promote and advance the appropriate use of collaborative problem
			 solving and alternative dispute resolution processes in all bureaus and
			 offices.
					(2)The Office established under
			 paragraph (1) shall coordinate efforts of the Department to increase the use of
			 early consensus-building, alternative dispute resolution processes, and
			 negotiated rulemaking consistent with existing laws, regulations, and
			 policies.
					(b)Authorization
			 of appropriationsThere are authorized to be appropriated such
			 sums as are necessary to carry out the program described in this
			 section.
				VIIMiscellaneous
			 provisions
			701.Savings
			 provisionNothing contained in
			 this Act shall be construed or applied to supersede any other provision of
			 Federal or State law.
			702.Severability
			 provisionIf any provision of
			 this Act, or the application of any provision of this Act to any person or
			 circumstance, is held invalid by a court of competent jurisdiction, the
			 application of such provision to other persons or circumstances, and the
			 remainder of this Act shall not be affected thereby.
			703.RegulationsThe Secretary is authorized to prescribe
			 such regulations as are necessary to carry out this Act.
			
